OPINION OF THE COURT
The appellant (defendant), Elgin Douthitt, was convicted upon the charge of unlawfully, wilfully, and maliciously maiming and disfiguring two head of neat cattle.
Appellant has raised, and relies upon, the single point that there was not sufficient evidence to sustain the verdict. We have carefully examined the record, and are unable to agree with this contention. The issues of fact were contested, but their determination was for the jury. There is substantial evidence in the record to support the verdict; and, under the uniform holding of this court, it will not be set aside.
The judgment will therefore be affirmed, and it is so ordered.
PARKER, C.J., and WATSON, J., concur.
[1] 17CJ p. 264 n. 89. *Page 6